

90 HR 3977 RH: Justice for Native Survivors of Sexual Violence Act
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 532116th CONGRESS2d SessionH. R. 3977[Report No. 116–648]IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Haaland (for herself, Mr. Cook, Ms. Davids of Kansas, Mr. Cole, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 15, 2020Additional sponsors: Mr. Luján, Mr. Fitzpatrick, Ms. Kuster of New Hampshire, Ms. Tlaib, Mr. Khanna, Mr. Kildee, Mr. Harder of California, Mr. O'Halleran, Ms. Moore, Ms. McCollum, Mr. Cartwright, and Mr. PerlmutterDecember 15, 2020Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Indian Civil Rights Act of 1968 to extend the jurisdiction of tribal courts to cover crimes involving sexual violence, and for other purposes.1.Short titleThis Act may be cited as the Justice for Native Survivors of Sexual Violence Act.2.Tribal jurisdiction over crimes of domestic, dating, or sexual violence, sex trafficking, or stalkingSection 204 of Public Law 90–284 (25 U.S.C. 1304) (commonly known as the Indian Civil Rights Act of 1968) is amended—(1)in the section heading, by striking domestic violence and inserting domestic, dating, or sexual violence, sex trafficking, or stalking;(2)in subsection (a)—(A)in paragraph (1), by striking means violence and inserting includes any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that is;(B)in paragraph (2)—(i)by striking means violence and inserting includes any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that is; and(ii)by striking an Indian tribe that has jurisdiction over the Indian country where the violence occurs and inserting that Indian tribe;(C)in paragraph (4), by striking domestic violence and inserting tribal;(D)by redesignating paragraphs (6) and (7) as paragraphs (9) and (10), respectively;(E)by inserting after paragraph (5) the following:(6)Related conductThe term related conduct means conduct alleged to have been committed by a defendant that—(A)is a violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the underlying offense occurred; and(B)occurs in connection with the exercise of special tribal criminal jurisdiction by that Indian tribe.(7)Sex trafficking(A)In generalThe term sex trafficking means conduct—(i)consisting of—(I)recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting by any means a person; or(II)benefiting, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in subclause (I); and(ii)carried out with the knowledge, or, except where the act constituting the violation of clause (i) is advertising, in reckless disregard of the fact, that—(I)means of force, threats of force, fraud, coercion, or any combination of such means will be used to cause the person to engage in a commercial sex act; or(II)the person has not attained the age of 18 years and will be caused to engage in a commercial sex act.(B)DefinitionsIn this paragraph, the terms coercion and commercial sex act have the meanings given the terms in section 1591(e) of title 18, United States Code.(8)Sexual violenceThe term sexual violence means any nonconsensual sexual act or contact proscribed by Federal, tribal, or State law, including in any case in which the victim lacks the capacity to consent to the act.;(F)in paragraph (9) (as redesignated by subparagraph (D))—(i)in the paragraph heading, by striking domestic violence and inserting tribal; and(ii)by striking domestic violence and inserting tribal; and(G)by adding at the end the following:(11)StalkingThe term stalking means engaging in a course of conduct directed at a specific person that would cause a reasonable person—(A)to fear for his or her safety or the safety of others; or(B)to suffer substantial emotional distress.;(3)in subsection (b)—(A)by striking domestic violence each place the term appears and inserting tribal; and(B)in paragraph (4)—(i)by striking subparagraph (B);(ii)by striking the paragraph designation and heading and all that follows through A participating in clause (i) of subparagraph (A) and inserting the following:(4)Exception for non-Indian victim and defendant(A)In generalA participating; and(iii)by striking “(ii) Definition of victim.—In this subparagraph” and inserting the following:(B)Definition of victimIn this paragraph;(4)in subsection (c)—(A)in the matter preceding paragraph (1), by striking domestic violence and inserting tribal;(B)in paragraph (1)—(i)in the paragraph heading, by striking violence and dating and inserting , dating, and sexual; and(ii)by striking or dating violence and inserting , dating violence, or sexual violence; and(C)by adding at the end the following:(3)StalkingAn act of stalking that occurs in the Indian country of the participating tribe.(4)Sex traffickingAn act of sex trafficking that occurs in the Indian country of the participating tribe.(5)Related conductAn act of related conduct that occurs in the Indian country of the participating tribe.;(5)in subsection (d), by striking domestic violence each place the term appears and inserting tribal; and(6)in subsection (f)—(A)by striking special domestic violence each place the term appears and inserting special tribal;(B)in paragraph (2), by striking prosecutes and all that follows through the semicolon at the end and inserting the following:prosecutes—(A)a crime of domestic violence;(B)a crime of dating violence;(C)a crime of sexual violence;(D)a criminal violation of a protection order;(E)a crime of stalking;(F)a crime of sex trafficking; or(G)a crime of related conduct;; and(C)in paragraph (4), by inserting sexual violence, stalking, sex trafficking, after dating violence,.December 15, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed